Case 4:82-cv-00866-DPM Document 5649-3 Filed 06/29/20 Page 1 of 7

 

 

Transcript of the Testimony of

Warren, Janice

Date: April 8, 2020

Case: LRSD vs. PCSSD, et al.

Bushman Court Reporting

Crystal Garrison, CCR
Phone: (501) 372-5115

Fax: (501) 378-0077
<www.bushmanreporting.com>

EXHIBIT

i

 

 

 
10
bd
2
13
14
ES
16
it
18
19
20
21
22
23
24
20

Case 4:82-cv-00866-DPM Document 5649-3 Filed 06/29/20 Page 2 of 7

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.

 

 

Page 106

0. Okay. And you had mentioned earlier in your
testimony, you were saying that you wasn't sure that the
administrators or the staff really understood what the
Ross Plan goals were about; is that correct?

A. I believe and hope what I said that I don't know the

extent that they understood Plan 2000 --

oF Okay.
A. ~~ period.
Oe All right. And have you assured yourself that they

still understand what is required of them as it relates
to Plan 2000 and the Ross Plan goals?

A. As far as Plan 2000 and the Ross Plan, our staff is
in a much better position than they were in 2019. I
have even started where the HR department -- and that's
one of the things we've learned over the years, the
different avenues. And I've been doing this, maybe
three or four years.

At our new teacher orientation, Plan 2000, the
PCSSD's plan, the educational goals are part of their
training as well. So, they -- I am much comfortable
with their knowledge of Plan 2000 than I was 7 years
ago.

Q. The -- there was -- Pulaski County Special School
District, I guess, had a staff or at least a division

that consisted of Ms. Beasley and, is it, fittany ==

 

 

Crystal Garrison, CCR

Bushman Court Reporting S01=372=513.5
W NM

10
Ld
12
13
14
LS
16
v7
18
ee
20
21
22
23
24

29

Case 4:82-cv-00866-DPM Document 5649-3 Filed 06/29/20 Page 3 of 7

 

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.
Page 107
Kiffany -- Oh, I can't remember her last name. Tally or

Tiffany Tally that was responsible for conducting
monitoring and evaluation of the effectiveness of the
educational learning programs at Pulaski County Special

School District; is that correct?

A; Yes, sir. They were part of Learning Services.

Oy Learning Services. And what were their names, I'm
sorry?

Pee Kiffany Davis, Jennifer Beasley, Nicole Townsend.

There's one more.

O.« Ckay. And what was the purpose of Learning
Services; what were their function, I guess?

A. Learning Service is the curriculum and instruction
aspect of PCSSD. So, they are directly related to
student achievement.

Q. Okay. And, of course, these -- and -~ and -- and
they were -- their role and their purpose was to, I
guess, maybe monitor and to determine the effectiveness
of the educational piece of Pulaski County Special
School District as it relates to eliminating disparity
that exists between black students and non-black
students; is that correct?

A. That's true. That was part of the their role. They
also made sure that curriculum and strategies were

implemented that addressed the needs of Plan 2000. They

 

 

Crystal Garrison, CCR

Bushman Court Reporting 501-372-5115

 
nO Oo

11
2
13
14
15
L&
17
18
19
20
21
22
23
24
20

Case 4:82-cv-00866-DPM Document 5649-3 Filed 06/29/20 Page 4 of 7

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.

 

 

Page 108
were on the front end of Plan 2000, when I talk about

the implementation piece to the evaluation piece, and
everything that fell in the middle.

Ox So, the Pulaski County Special School District
eliminated their position; is that right?

A. They eliminated them and created something else,
other positions that's supposed to be similar in

Learning Services.

QO. And do you know what the other thing was created --
A. No, SLE.

QO. ae: EBSCO

Rs No, sit.

Q. And did you have -- did you as the Assistant

Superintendent of Pupil Services, did you ever have any
type of role in evaluating the division of Learning
Services as it was being held by or occupied by Kiffany
Davis, Jennifer Beasley and Nicole Townsend, I believe?
A. I didn't do a formal evaluation of them. But from
the observations and the results of the PD that they
did, I was able to say, hey, Ms. Townsend, they need
additional help at Landmark Elementary School, will you
go and assist?

There were principals who recognized their skill set
and started asking for the three of them to come to

their school to help their staff with particular

 

Crystal Garrison, CCR

Bushman Court Reporting 501-372-5115

 
10
11
LZ
13
14
15
16
aT
18
ig
20
21
22
Za
24
ao

Case 4:82-cv-00866-DPM Document 5649-3 Filed 06/29/20 Page 5 of 7

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.

 

 

Page 109
training that they had in closing the gap.

Ms. Townsend came from a district in Florida, I
believe, or Georgia. I think it's Florida. And that
had been her role the entire time that she was there.
She was like the person that -- her job responsibility
was to close gaps. So, she had been an asset.

Q. Okay. She had been an asset to the Pulaski County
Special School District?

A. Yes, sir.

QO. Did it concern you that the Pulaski County Special

School District decided to eliminate their position or

eliminate -- cut them loose from the district?

A. Yes, Sir, it did.

O. And why did it concern you?

A. Why?

o. Yes.

A. Curriculum instruction is the heart of a school. If

you don't have curriculum and instruction in a school
that is to meet the needs of kids, there's really no
reason for you to exist as a district. And that's what
they did. So, that was my concern.

And that was a concern that I voiced verbally: Why
would we cut the heart of school instruction, which is
curriculum instruction?

Os And who did you express those concerns to?

 

Crystal Garrison, CCR

Bushman Court Reporting 501-372-5115

 
14
15
16
17
18
193
20
ok
22
2a
24
an

Case 4:82-cv-00866-DPM Document 5649-3 Filed 06/29/20 Page 6 of 7

 

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.
Page 110
A. To the PCSSD Board of Education.
O. And what was their response?
A. We were cutting -- we were riffing to get from under

a deficit that we were projected to have. 50, they were
viLffiing stati.

Qo. And I guess you tried to persuade the Pulaski County
Special School District Board of Education not to
eliminate those positions?

A. i. aig.

Os And did you express to the Board of Education that
by eliminating those positions, that it would have an
adverse impact on the Pulaski County Special School
District to try to decrease the educational achievement
gap between black and non-black students?

A. qr aid.

oe But despite your concerns they, the Pulaski County
Special School District Board of Education, eliminated
those three positions, Kiffany Davis or Jennifer Beasley
and Nicole Townsend; is that correct?

MR. BATES: Object to the form. Go ahead.

(BY MR. PORTER) Go ahead.

Yes, sir.

Okay. And there may have been a fourth person.

There was.

Oo PF © FP VY

I can't remember her name, I apologize.

 

 

 

Crystal Garrison, CCR
Bushman Court Reporting 501-372-5115
10
11
12
LS
14
is
16
i7
18
19
20
21
Le
23
24
25

Case 4:82-cv-00866-DPM Document 5649-3 Filed 06/29/20 Page 7 of 7

 

 

Warren, Janice 4/8/2020 LRSD v. PCSSD, et al.
Page 111
A. Bobette Ray.
QO. Bobette Ray?
A. Uh-huh.
Q. Okay. You had mentioned something about the

walkthroughs that you did. Who went with you during
these walkthroughs? And again, what was the purpose of
the walkthroughs?

A. To evaluate and monitor what our staff were doing in
the classroom. We always tried to use the trainer's
methods. And I always told -- and these three ladies in
particular. Because they would always -- we would
develop an elementary team and a secondary team that
included my office, Department of Equity and Pupil
Services, and some of the Learning Services staff, to go
out to the schools.

I always told them we needed to inspect what we
expected. We gave them particular strategies to use, so
we would go out into the schools and monitor and just
see what it -- where they implemented --

Q. Were there ever any type of written reports that you

or anyone else did based on walkthroughs that you

conducted?
A. Yes. There was -~- and Dr. Tackett is the one who
developed that report. There was a -- it was an

electronic report that we would do there at the

 

 

Crystal Garrison, CCR

Bushman Court Reporting 501-372-5115
